Citation Nr: 1416399	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disorder.  

2. Entitlement to an initial compensable disability rating for headaches.

3. Entitlement to service connection for a left-sided oral disorder, as secondary to a right-sided oral disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967 and from June 1969 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board is denying a compensable evaluation for headaches.  The Board is reopening the claim of service connection for a low back disorder.  It is REMANDED to the Department of Veterans Affairs Regional Office together with the issue of service connection for a left-sided oral disorder.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for a low back disorder in January 1970.  This claim was denied in a December 1970 rating decision, and the Veteran did not appeal.  
       
2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim for a low back disorder.

3. The Veteran's headaches have been characterized by pain, but no prostrating attacks have been shown.

CONCLUSIONS OF LAW

1. The December 1970 rating decision denying the claim for service connection for a low back disorder is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2. New and material evidence since an August 2004 rating decision has been submitted to allow the reopening of this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for a compensable rating for the Veteran's service-connected headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises, in part, from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in January 2009.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

Additionally, the Board is reopening and remanding the claim of service connection for a low back disorder on the basis of new and material evidence.  Therefore, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior August 2004 denial of this claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and an April 2009 VA compensation examination report.

The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests. 

The Veteran had a VA Travel Board Hearing in November 2011 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013). 

Reopening of the Claim on the Basis of New and Material Evidence

The claim for a low back disorder was previously denied, and the prior decision was not timely appealed.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in August 2004, and VA must determine whether new and material evidence has been submitted since that time to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The August 2004 rating decision denied the claim because "no new and material evidence was submitted."  At the time of the denial, the record consisted of the Veteran's service treatment records (STRs), post-service medical records, and an October 1970 VA compensation examination report.
 
The Veteran was denied service connection in December 1970, in part, because he did not have a current disability.  He submitted evidence of a diagnosis of a low back disorder subsequent to the August 2004 rating decision.  In light of this evidence, the Board finds new and material evidence has been submitted since the August 2004 denial of this claim.  The evidence is new since it was not considered during the previous adjudication of the claim, and it is material to the disposition of the claim. 

Accordingly, new and material evidence has been submitted to reopen this previously denied and unappealed claim.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of this claim.

Increased Evaluation Claim

The Veteran contends that his migraine headaches are more severe than reflected by his current evaluation.  The Board disagrees, and the claim is denied.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit her competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Migraines

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  A 10 percent disability rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran was afforded a VA examination in April 2011.  The Veteran reported having frequent headaches, none of which were prostrating.  These headaches did not cause nausea or vomiting, nor did they cause sensitivity to light or sound.  The VA examiner diagnosed him with migraine headaches.

In November 2011, the Veteran testified that he experienced headaches "about once a month."  These headaches lasted "fifteen, twenty seconds," with no light sensitivity.  He testified that he "normally" took no medication to treat these headaches, and that these headaches would "pass" with no lingering effects.

The evidence shows a long history of chronic headaches.  Given the limited frequency of the headaches, together with the fact that they have not been shown to be prostrating, the Veteran's headache symptoms most nearly approximate the criteria for the currently assigned noncompensable rating.  To warrant a compensable disability evaluation, the Veteran's headaches must result in characteristic prostrating attacks averaging one in 2 months over the last several months.  See 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100.  Thus, a compensable evaluation for headaches must be denied.  See 38 C.F.R. § 4.7. 

Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the Veteran, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  The evidence does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In the absence of such factors, the criteria for referral for the assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The petition to reopen the claim of entitlement to service connection for a low back disorder is granted.  To this extent, the appeal is allowed.

Entitlement to a compensable evaluation for headaches is denied.


REMAND

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2012), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Here, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it triggers the duty to provide a medical opinion.  See Shade, 24 Vet. App. at 117.  The Board is therefore remanding for a VA examination to determine the nature and etiology of the Veteran's low back disorder.  

Moreover, since the December 1970 denial of service connection, the Veteran has consistently argued that X-rays were taken of his back during his 1970 hospitalization at Camp Lejeune.  The service treatment records (STR's) indicate the Veteran was hospitalized for 46 days during July-August 1969.  The claims folder also reveals the 1970 denial cited X-rays taken in October 1969.  This timeframe seems to conflict, so RO needs to try to obtain these apparently outstanding STRs. 38 C.F.R. § 3.159(c).

Additionally, the Board is remanding for a new VA examination to address the issue of a left-sided oral disorder because the April 2009 VA examiner did not opine on whether the Veteran's service-connected right-sided oral disorder aggravated his left-sided oral disorder.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all records of VA and non-VA health care providers who have provided any medical treatment relevant to the issues on appeal.  After obtaining appropriate authorizations for release of medical information, obtain the relevant and previously unobtained records from each health care provider the Veteran identifies.  Advise the Veteran that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

In particular, attempt to obtain all records from Dr. Thomas H. Miller.  The Veteran testified that Dr. Miller treated him extensively for his low back disorder.

2. Attempt to obtain the following treatment records from the National Personnel Records Center (NPRC), Camp Lejeune Naval Hospital, or other appropriate source:

1) All records from the Veteran's hospitalization at Camp Lejeune Naval Hospital in July-August 1969; and
2) The October 1969 X-rays cited in the December 1970 rating decision.  

Since these records, assuming they still exist, are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these records as are required of this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3. After the above development is completed, schedule the Veteran for a VA examination by a clinician with appropriate expertise, for the purpose of adjudicating his appealed claim for service connection for a low back disorder. 

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this Remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this Remand.

(b) If deemed appropriate, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

The examiner must provide a diagnosis for any back disorder found upon examination.

For any back disorder diagnosed, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of active service, including, but not limited to, the Veteran's July 1969 motor vehicle accident.

The examiner must provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

4. Return the Veteran's claims folder to the examiner who conducted the April 2009 examination.  If the examiner is not available, schedule the Veteran for a VA diabetes examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests to determine the diagnosis should be accomplished.

The purpose of the addendum opinion or examination is to determine whether the Veteran's left-sided oral disorder, to include his February 2009 oral lesion removal, was caused by or permanently worsened by the Veteran's service-connected right-sided oral disorder.  

5.  Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

6. Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


